FILED
                            NOT FOR PUBLICATION                                JAN 22 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROSA MARIA JIMENEZ-GUDINO,                       No. 11-71841
AKA Rosemary Contreras, AKA Rosa
Maria Hernandez, AKA Rosemary                    Agency No. A008-920-096
Hernandez, AKA Rosemary Jimenez,
AKA Rosa Maria Jiminez,
                                                 MEMORANDUM*
              Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



ROSA MARIA JIMENEZ-GUDINO,                       No. 11-72706

              Petitioner,                        Agency No. A008-920-096

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                               Argued May 8, 2013
                      Submission Deferred November 3, 2014
                          Resubmitted January 22, 2014
                               Seattle, Washington

Before: THOMAS, Chief Judge, and HAWKINS and NGUYEN, Circuit Judges.

      Rosa Maria Jimenez-Gudino (“Jimenez”) petitions for review of two orders

of the Board of Immigration Appeals (“BIA”) that (1) affirmed an Immigration

Judge’s denial of her motion to terminate proceedings and entry of a final order of

removal, and (2) denied her motion to reconsider. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition.

      In a previous memorandum disposition, we held Jimenez’s petition in

abeyance and transferred proceedings to the U.S. District Court for the Western

District of Washington for de novo review of Jimenez’s citizenship claim, in

accordance with 8 U.S.C. § 1252(b)(5)(B). See Jimenez-Gudino v. Holder, 518

Fed. App’x 593 (9th Cir. 2013).

      On October 31, 2014, the district court granted summary judgment to the

government on Jimenez’s citizenship claim, in part because Jimenez failed to file

an opposition to the government’s summary judgment motion. We see no error in

the district court’s conclusion and, therefore, we deny the petition for review.

      PETITION DENIED.



                                           2